Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Amendments are noted and previous 35 USC 112 rejections are withdrawn.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Specifically the amendments have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Similar independent and dependent claim rejections are revised and/or maintained accordingly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition/communication/sending module in claim 9-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Said corresponding structure is described in 0207-0215 and fig. 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art Specifically claim 1 and similar independent claim(s) recites “wherein the channel state between the at least one first device and the access point device is the same as a channel state between the second device and the access point device”, which does not appear to be disclosed in the specification.  While pages 6-7 of the specification recite “…when the two devices are close to each other, the respective channel states between the two and the same access point device may be considered as to be the same”, this disclosure appears to state considering the two respective channel states to be the same, and not explicitly that the channel states of the two devices are actually the same.  Thus while claim 1 states the channel state of the first and second devices are the same, this is a patentably distinct limitation from pages 6-7 of the specification, as the channel states of the two devices are not disclosed to be identical, only that they are considered to be.  Dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 9, 10, 11, 12, 13, 18, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. (US Patent 9,615,354) in view of Kim et al. (US 2016/0088668) in view of Bahk et al. (US 2010/0189065).
For claim 1, Hooli teaches: A wireless communication method, comprising:
acquiring information related to a channel state of at least one channel between at least one first device and an access point device (see at least col. 4 line 33-37, terminals in a cellular system (see at least fig. 5, terminals comprise controller/interface) may report measurements of their experienced channel quality; claim 13, relay terminal (first device) may send information on the quality of their link with the BS to other terminals); and
performing communication between the second device and the access point device at least based on the acquired information (see at least claim 13, a terminal (second device) may receive quality of the relay terminal link to determine to establish a relayed connection through the relay terminal to reach the BS, thus communicating with an access point based on link information).
Hooli does not explicitly teach: wherein the at least one first device is located within a preset distance range of a second device.  Kim from an analogous art teaches wherein a terminal may communicate with another relay terminal when it is detected within a configured proximity (see at least 0092-0098 and fig. 5a-b, a relay UE B may detect and receive an announce message from a UE A to determine UE A is located within ProSe proximity range e.g. for receiving the announce message, and may perform relay announcement to UE A in response so UE A determines UE B is within ProSe proximity range).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of Hooli, so the terminal receives link information from relay terminals determined within a preset distance e.g. ProSe proximity range by receiving announce messages from the relay terminals, as suggested by Kim.  The motivation would have been to enhance relay terminal connectivity by ensuring relay information is provided to terminals within a suitable ProSe range for communication with the relay (Kim 0092-0098).
Hooli does not explicitly teach: and wherein the channel state between the at least one first device and the access point device is the same as a channel state between the second device and the access point device.  Bahk from an analogous art teaches wherein respective terminals may have an identical channel state to a BS (see at least 0073 and fig. 4, multiple terminals may be distributed in a tier at a certain distance from a base station and each have an identical average SNR, thus having a same channel state).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Bahk to the system of Hooli and Kim, so the first and second terminals are located in a same tier distance from the BS, with their respective channel states to the BS being the same e.g. having identical SNR values, as suggested by Bahk.  The motivation would have been to enhance channel state measuring and organization by implementing average SNR as a quality measure to classify terminals (Bahk 0073).
For claim 2, Hooli, Kim, Bahk teach claim 1, Kim further teaches: wherein the acquiring information related to a channel state of at least one channel between at least one first device and an access point device comprises: determining that the at least one first device is located within the preset distance range of the second device (see at least 0092-0098 and fig. 5a-b, a relay UE B may detect and receive an announce message from a UE A to determine UE A is located within ProSe proximity range e.g. for receiving the announce message, and may perform relay announcement to UE A in response so UE A determines UE B is within ProSe proximity range).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 1, so the terminal receives link information from relay terminals determined within a preset distance e.g. ProSe proximity range by receiving announce messages from the relay terminals, as suggested by Kim.  The motivation would have been to enhance relay terminal connectivity by ensuring relay information is provided to terminals within a suitable ProSe range for communication with the relay (Kim 0092-0098).
For claim 3, Hooli, Kim, Bahk, teach claim 2, Kim further teaches: wherein the determining that the at least one first device is located within the preset distance range of the second device comprises: determining the at least one first device from devices that have established communication connections with the second device (see at least 0072-0075 and fig. 3a-b, a UE A may specifically send a search message for relay UE B; upon reception UE B may respond with relay announcement/information, comprising determining the UE B having an established ProSe connection (0117, multiple relays may send responses)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 2, so the terminal determines a relay terminal having a ProSe communication connection e.g. relay terminal which has received the search communication from the terminal, as suggested by Kim.  The motivation would have been to enhance relay terminal connectivity by ensuring the relay information is provided to terminals that have a suitable ProSe range and/or connection for communication with the relay (Kim 0092-0098, 0072-0075).
For claim 4, Hooli, Kim, Bahk teach claim 2, Kim further teaches: wherein the determining that the at least one first device is located within the preset distance range of the second device comprises: determining the at least one first device at least according to a proximity sensor (see at least 0092-0098 and fig. 5a-b, relay UE B may perform relay announcement to UE A in response, comprising UE A determining (sensing) UE B is within ProSe proximity range).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 2, so the terminal receives link information from relay terminals determined/sensed within a preset distance e.g. ProSe proximity range by receiving announce messages from the relay terminals, as suggested by Kim.  The motivation would have been to enhance relay terminal connectivity by ensuring relay information is provided to terminals within a suitable ProSe range for communication with the relay (Kim 0092-0098).
For claim 5, Hooli, Kim, Bahk teach claim 2, Kim further teaches: wherein the determining that the at least one first device is located within the preset distance range of the second device comprises: determining the at least one first device at least according to positions of other devices relative to the second device (see at least 0092-0098 and fig. 5a-b, relay UE B may perform relay announcement to UE A in response, comprising UE A determining UE B is positioned in ProSe proximity range to itself).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 2, so the terminal receives link information from relay terminals determined within a preset distance to itself e.g. ProSe proximity range by receiving announce messages from the relay terminals, as suggested by Kim.  The motivation would have been to enhance relay terminal connectivity by ensuring relay information is provided to terminals within a suitable ProSe range for communication with the relay (Kim 0092-0098).
Claim 9 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 10 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 12 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
For claim 18, Hooli, Kim, Bahk teach claim 20, Hooli, Kim further teaches: wherein the operations further comprise: at least based on the information, demodulating a data signal from the access point device and received by the second device (Hooli see at least col. 8 line 4-25, the BS may send relaying link configuration to terminals including relay trigger and RAT data (also see fig. 4, BS may communicate with terminal after relay establishment); Kim see at least 0060, UEs may comprise modem functionality).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kim to the system of claim 9, so the BS transmits relay configuration or traffic signaling to the terminal (suggested by Hooli) which may be received via modem (demodulator) functionality, as suggested by Kim.  The motivation would have been to facilitate relay terminal connectivity by conveying data to terminals for relay configuration or after relay establishment.
Claim 19 recites a non-transitory computer readable storage medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 6, 7, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. (US Patent 9,615,354) in view of Kim et al. (US 2016/0088668) in view of Bahk et al. (US 2010/0189065) in view of Wang et al. (US 2013/0294331).
For claim 6, Hooli, Kim, Bahk teach claim 2, Hooli further teaches: a data signal from the access point device and received by the second device (see at least col. 8 line 4-25, the BS may send relaying link configuration to terminals including relay trigger and RAT data) but not explicitly: sending a request message to the information in response to a data signal from the access point device and received by the second device, or: and the determining that the at least one first device is located within the preset distance range of the second device comprises: determining the at least one first device at least according to a response to the request message.  Wang from an analogous art teaches wherein terminals may send a solicitation in order for the relay to send relay information (see at least 0032 and fig. 7, a relay may broadcast a relay announcement to STAs which may reply with relay solicitation; the relay may then send acknowledgment message (0008 and 0035, relay acknowledgment may comprise link quality information)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Wang to the system of claim 2, so the BS transmits relay configuration data signal to the terminal (suggested by Hooli) which may then send a solicitation (request) message to relay terminals to receive the relay information response, as suggested by Wang.  The motivation would have been to facilitate relay terminal connectivity by ensuring terminals which appropriately request relay terminal service are provided with appropriate relay information (Wang 0032).
For claim 7, Hooli, Kim, Bahk, Wang teach claim 6, Wang further teaches: wherein the response comprises the information related to the channel state of at least one channel between a corresponding device and the access point device (see at least 0008 and 0035, relay acknowledgment may comprise link quality information).  Thus it would have been obvious to one of ordinary skill in the art before the (Wang 0032).
Claim 14 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
For claim 15, Hooli, Kim, Bahk, Wang teach claim 14, Wang further teaches: wherein the operations further comprise sending the request message by broadcasting (see at least 0007 and 0027, relay solicitation may be broadcasted to candidate relays).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Wang to the system of claim 14, so the relay solicitation/request is sent via broadcasting, as suggested by Wang.  The motivation would have been to facilitate relay terminal connectivity by initiating active scanning to detect surrounding potential relays (Wang 0007).

Claim 8, 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. (US Patent 9,615,354) in view of Kim et al. (US 2016/0088668) in view of Bahk et al. (US 2010/0189065) in view of Wang et al. (US 2013/0294331) in view of Ge et al. (US 2015/0173060).
For claim 8, Hooli, Kim, Bahk, Wang teach claim 6, but not explicitly: wherein the determining the distance between the device corresponding to the response and the second device comprises: determining the distance between a device corresponding to the response and the second device according to a signal strength of the response.  Ge from an analogous art teaches wherein a terminal may determine relay distances based on signal strength (see at least 0035, an MTC device may measure signal strengths of transmissions from target devices to determine a closest device to use as relay based on signal strength).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ge to the system of claim 6, so the terminal may measure strength of received relay information responses to determine relay device distances for use e.g. a closest relay, as suggested by Ge.  The motivation would have been to enhance connectivity by measuring relative relay distances to the device to select a closest/best relay (Ge 0035).
For claim 16, Hooli, Kim, Bahk, Wang teach claim 14, but not explicitly: wherein the operations further comprise: determining a distance between a device corresponding to the response and the second device at least according to the response to the request message; and determining the at least one first device at least according to the determined distance.  Ge from an analogous art teaches wherein a terminal may determine relay distances and relay for use based on received signal strength (see at least 0035, an MTC device may measure signal strengths of transmissions from target devices to determine a closest device to use as relay based on signal strength).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ge to the system of claim 14, so the terminal may measure strength of received relay information responses to determine relay device distances for use e.g. a closest relay, as suggested by Ge.  The motivation would have been to enhance connectivity by measuring relative relay distances to the device to select a closest/best relay.
For claim 17, Hooli, Kim, Bahk, Wang, Ge teach claim 16, Ge further teaches: wherein the operations further comprise determining the distance between the device corresponding to the response and the second device according to a signal strength of the response (see at least 0035, an MTC device may measure signal strengths of transmissions from target devices to determine a closest device to use as relay based on signal strength).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Ge to the system of claim 16, so the terminal may measure strength of received relay information responses to determine .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467